Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 1 of 37

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ALEXBAY, LLC CIVIL ACTION NO. 3:18-CV-00423 (VAB)
Plaintiff,

V.

QBE INSURANCE CORPORATION NOVEMBER 5, 2019
Defendant.

PLAINTIFF’S LOCAL RULE 56(a)(2)
STATEMENT OF FACTS IN OPPOSITION TO SUMMARY JUDGEMENT

Pursuant to Local Rule 56(a)(2), the Plaintiff, Alexbay LLC (hereinafter, “Alexbay”) responds

to the Defendant’s Statement of Undisputed Material Facts as follows:

Background

1. Allen Eber founded the family Eber Brothers business and Eber Bros. & Co. was the
original entity he created. Kleeberg Lawsuit, Compl., 20-21, Ex. 1; Kleeberg Ans., § 2, Ex. 2 ; L.
Eber Trans., Pp. 9:2-9, Ex. 3.

RESPONSE : Admitted .

2. Eber Bros. & Co. at one time ultimately owned all of the Eber Brother entities,
including Eber Bros. Wine & Liquor Corp., which owned Eber Bros. Wine & Liquor Metro, Inc. L.
Eber Trans., Pp. 9:23-10:10, 11:7-10, 12:9-17, Ex. 3.

RESPONSE: Admitted.

3. Allen Eber created a trust to hold and manage the family business. Kleeberg Lawsuit,
Compl., ff] 20-21, Ex. 1; Kleeberg Ans., § 2, Ex. 2.

RESPONSE: Admitted.
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 2 of 37

4, Lester Eber owned one third of the trust while the remainder was owned by his two
sisters, who have since died and left their interests to their children. Kleeberg Lawsuit, Compl., § 24,
Ex. 1; Kleeberg Ans., § 2, Ex. 2.

RESPONSE: Admitted.

5. In December 2011, Lester Eber formed Alexbay and he is its sole member, officer,
director and employee. Alexbay Trans., Pp. 10:15-12:8, Ex. 4; Conn. Sec. of State, Ex. 5.
RESPONSE: Admitted.

Harris Beach, PLLC v. Eber Bros. Wine & Liquor Corp., Index No. 11-1436, NY Sup. Ct. Monroe
County — (“HB 2011”)

6. On September 22, 2011, Harris Beach, PLLC (“Harris Beach”) filed suit against Eber
Bros. Wine & Liquor Corp. in the New York Supreme Court for Monroe County to collect unpaid
fees, approximately $700,000, for Harris Beach’s representation of Eber Bros. Wine & Liquor Corp.
in a prior lawsuit. HB 2011 Compl., Ex. 6; see Alexbay Trans., Pp. 25:5-14, Ex. 4.

RESPONSE: Admitted.

7. Harris Beach asserted 4 claims against Eber Bros. Wine & Liquor Corp.: (1) breach of
contract, (2) account stated, (3) quantum meruit, and (4) unjust enrichment. HB 2011 Compl., Ex. 6.
RESPONSE: Admitted.

8. In early 2014, Harris Beach obtained a judgment, which was later vacated. Jan. 29
Letter, Ex. 7; see Alexbay Trans., Pp. 25:23-26:4, 51:17-52:3, 129:7-11, Ex. 4.

RESPONSE: Admitted.

Alexbay v. Eber Bros. Wine and Liquor Corp. et al, Index No. 2012-1919 — NY Sup. Ct. Monroe
County — (“Alexbay 2012”)

9. On February 21, 2012, Alexbay filed suit against Eber Bros. Wine & Liquor Corp.,
Southern Wine & Spirits of America, Inc., Eber Bros. Wine & Liquor Metro, Inc. and John Doe

seeking a judicial declaration that Alexbay’s assumption of certain collateral was commercially
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 3 of 37

reasonable and in good faith. Alexbay 2012 Compl., Ex. 8; Alexbay Trans., Pp. 27:19-28:16, Ex. 4.
RESPONSE: Admitted.

10. The complaint alleged that Lester Eber personally loaned money to Eber Bros. Wine
& Liquor Corp. that was secured by all of Eber Bros. Wine & Liquor Corp.’s assets, which included
the stock of Eber Bros. Wine & Liquor Metro, Inc., that Lester Eber assigned his interest in the
security to Alexbay and that due to a default in payments Alexbay sought to obtain collateral pledged
to secure the loan, which was the capital stock of Eber Bros. Wine & Liquor Metro, Inc. Alexbay
2012 Compl., {ff 4-5, Ex. 8; see Alexbay Trans., Pp. 28:17-30:21, Ex. 4.

RESPONSE: Admitted.

11. | The complaint alleged a series of financial transactions leading to Alexbay seeking a
judicial declaration that Alexbay’s assumption of certain collateral by Alexbay was commercially
reasonable and in good faith: (1) Oct. 1, 2002 — Lester Eber loaned Eber Bros. Wine & Liquor Corp.
$575,895.00; (2) Aug. 15, 2005 — Lester Eber loaned Eber Bros. Wine & Liquor Corp. $1,503,750.00;
(3) Oct. 2009 — Lester Eber extended a line of credit to Eber Bros. Wine & Liquor Metro, Inc. in the
amount of $1,500,000.00; (4) Feb. 26, 2010 - Eber Bros. Wine & Liquor Corp. agreed to guarantee
Eber Bros. Wine & Liquor Metro, Inc.’s obligations to Lester Eber; (5) Feb. 26, 2010 - Eber Bros.
Wine & Liquor Corp. secured its guarantee to Lester Eber by proving a security interest in all its
property; (6) Feb. 11, 2011 — Lester Eber, Eber Bros. Wine & Liquor Corp., and Eber Bros. Wine &
Liquor Metro, Inc. entered into an agreement where Eber Bros. Wine & Liquor Metro, Inc. assumed
all of Eber Bros. Wine & Liquor Corp.’s obligations to Lester Eber; and (7) Jan. 18, 2012 — Lester
Eber assigned his interests in these agreements to Alexbay. Alexbay 2012 Compl., ff 9-24, Ex. 8; see
Alexbay Trans., Pp. 31:10-32:21, Ex. 4.

RESPONSE: Admitted.
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 4 of 37

12. The complaint alleged that Alexbay was willing to accept Eber Bros. Wine & Liquor
Corp.’s stock in Eber Bros. Wine & Liquor Metro, Inc. in satisfaction of Eber Bros. Wine & Liquor
Corp.’s obligations. Alexbay 2012 Compl., § 25, Ex. 8; Alexbay Trans., Pp. 33:12-23, Ex. 4.
RESPONSE : Admitted.

13. Alexbay alleged that Eber Bros. Wine & Liquor Metro, Inc. had no assets other than
its 79% interest in Eber-Connecticut, LLC and that the value of that interest was $3.6 million dollars
based on transactions involving Eber-Connecticut, LLC. Alexbay 2012 Compl., {f 30-40, Ex. 8.
RESPONSE: Admitted.

14. Alexbay alleged that Polebridge Bowman, LLC’s acquisition of 6% of Eber-
Connecticut, LLC established that the value of one percent of Eber-Connecticut, LLC was worth
$58,333.00, and that after accounting for a loss in value to Eber-Connecticut, LLC, Eber Bros. Wine
& Liquor Metro, Inc.’s 79% ownership interest in Eber-Connecticut, LLC was worth approximately
$3.6 million dollars. Alexbay 2012 Compl., {§ 32-39, Ex. 8.

RESPONSE: Admitted.

15. The court approved the declaration and in June 2013 Alexbay obtained the shares of
Eber Bros. Wine & Liquor Metro, Inc., which included the controlling interest in Eber-Connecticut,
LLC. Alexbay Trans., Pp. 37:16-38:23, 57:1-20 Ex. 4; HB 2014 Compl., J 51-53, Ex. 9; Kleeberg
Lawsuit, Compl., {] 47-48, Ex. 1; Kleeberg Lawsuit, Amend. Compl., § 109, Ex. 10.

RESPONSE : Admitted.

16. The Alexbay 2012 Lawsuit was filed to protect Lester Eber’s personal investments.
Alexbay Trans., Pp. 28:17-30:21, 31:10-32 :13, Ex. 4.

RESPONSE: Admitted.

Harris Beach, PLLC y. Eber Bros. Wine & Liguor Corp., Index. 2014-13623 — NY Sup. Ct.
Monroe County — (“HB 2014”)

17. OnDecember 11, 2014, Harris Beach filed a lawsuit against Eber Bros. Wine & Liquor
4
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 5 of 37

Corp., Inc., Alexbay, Eber Bros. Wine & Liquor Metro, Inc. and Eber-Connecticut, LLC. HB 2014
Compl., Ex. 9; Alexbay Trans., Pp. 46:18-47:20, 62:23-63:2, Ex.4.
RESPONSE: Admitted.

18. The complaint alleged it had filed the HB 2011 Lawsuit, discussed above, and obtained
a judgment in March 2014 against Eber Bros. Wine & Liquor Corp., Inc. that has not been paid. HB
2014 Compl., {9 23-27, Ex 9.

RESPONSE: Admitted.

19. | The complaint alleged multiple financial transactions between Lester Eber, Eber Bros.
Wine & Liquor Corp. and Eber Bros. Wine & Liquor Metro, Inc. between 2005 and 2011, which were
substantially similar to the transactions alleged in the Alexbay 2012 Lawsuit. HB 2014 Compl., 74
16-22, Ex. 9; Alexbay Trans., Pp. 48:22-50:4 Ex. 4; see Alexbay 2012 Compl., § 9-24, Ex. 8.
RESPONSE: Admitted.

20. The complaint alleged that in December 2011, only two and a half months after the
HB 2011 Lawsuit was filed, Lester Eber formed Alexbay and filed the Alexbay 2012 Lawsuit. HB
2014 Compl, {{[ 28-36, Ex. 9; Alexbay Trans., Pp. 52:18-53:24, Ex. 4.

RESPONSE: Admitted.

21. The complaint alleged that the Alexbay 2012 Lawsuit misrepresented to the court the
value of the Eber Bros. Wine & Liquor Metro, Inc.’s shares. HB 2014 Compl., 39, Ex. 9; Alexbay
Trans., Pp. 54:5-9, Ex. 4.

RESPONSE: Admitted.

22. The complaint alleged that the transactions alleged in the Alexbay 2012 Lawsuit that
were used to determine the value of Eber Bros. Wine & Liquor Metro, Inc., via the value of Eber-
Connecticut, LLC, were not arms-length transactions and that Alexbay did not advise the court in the

Alexbay 2012 Lawsuit of other transactions that would indicate the value of Eber Bros. Wine &
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 6 of 37

Liquor Metro, Inc. HB 2014 Compl., 4 40-50, Ex. 9.
RESPONSE: Admitted.

23. The complaint alleged that the Polebridge Bowman Partners, LLC’s acquisition of part
of Eber-Connecticut, LLC was not a true arms’ length transaction because its sole member and
manager was Lester Eber’s attorney. HB 2014 Compl., Jf 40-44, Ex. 9.

RESPONSE: Admitted.

24. The complaint alleged that the transfer of Eber Bros. Wine & Liquor Corp.’s interest
in Eber Bros. Wine & Liquor Metro, Inc., and its ownership in Eber-Connecticut, LLC, to Alexbay
rendered Eber Bros. Wine & Liquor Corp. insolvent. HB 2014 Compl., § 53, Ex. 9.

RESPONSE: Admitted.

25. The complaint asserted 4 causes of action under NY Debtor and Creditor Law claiming
that the conveyance of Eber Bros. Wine & Liquor Metro, Inc.’s shares to Alexbay: (1) was fraudulent
because the conveyance was not made in good faith and was not for a fair equivalent value, (2) was
fraudulent because the conveyance was made without fair consideration and made when Eber Bros.
Wine & Liquor Corp. was a defendant in an action for money damages, (3) was fraudulent and done
with the actual intent to hinder, delay and defraud its creditors, and (4) that Harris Beach was entitled
to fees because of fraudulent conveyance. HB 2014 Compl. f§ 54-73, Ex. 9.

RESPONSE: Admitted.

26. Alexbay’s defense to the HB 2014 Lawsuit was that the Alexbay 2012 Lawsuit was
proper and that a valid judgment was issued in that case. Alexbay Trans., Pp. 97:23-98:14, Ex. 4.
RESPONSE: Admitted.

Pension Benefit Guaranty Corporation v. Eber Bros. Wine & Liquor Corp., Case No. 6:15-cv-
06283 (WDNY) — (“PBGC Lawsuit”)

27. On May 11, 2015, the Pension Benefit Guaranty Corporation brought suit against Eber

Bros. Wine & Liquor Corp. seeking an order terminating its retirement plan. PBGC Compl., Ex. 11;
6
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 7 of 37

Alexbay Trans., Pp. 109:22-112:24, Ex. 4.
RESPONSE: Admitted.

28. Alexbay, Eber Bros Wine & Liquor Metro, Inc., and Eber-Connecticut, LLC became
at issue in the PBGC Lawsuit because they were potentially liable under ERISA law. Alexbay Trans.,
Pp. 113:2-17, 114:12-20, 118:21-119:1, 120:14-121:13, 121:14-122:8, 122:20-123:16, 126:4-21, Ex.
4; see Reply to MSJ, Pp. 6-9, Ex. 12; PBGC Decision, Pp. 3-4, Ex. 13.

RESPONSE: Admitted.
Settlement Conference

29. On January 19, 2015, counsel for Eber Bros Wine & Liquor Corp., Eber Bros Wine &
Liquor Metro, Inc., Eber-Connecticut, LLC, and Alexbay sent a letter to Judge Matthew Rosenbaum
in the New York Supreme Court regarding HB 2011 and HB 2014. Letter Jan. 29, 2015, Ex. 7;
Alexbay Trans., Pp. 127:21-129:5, Ex. 4; Att. Affirmation, Ex. 14.

RESPONSE : Admitted.

30. The letter addressed the court order vacating the judgment against Eber Bros. Wine &
Liquor Corp. in the HB 2011 Lawsuit, motions to disqualify counsel in the HB 2014 Lawsuit, Harris
Beach’s discussions with the PBGC about the alleged meritless fraudulent conveyance claims, and
how the court in the Alexbay 2012 Lawsuit approved the commercial reasonableness of the Alexbay
transaction. Letter Jan. 29, 2015, Ex. 7; Alexbay Trans., Pp. 130:5-133:23, Ex. 4.

RESPONSE: Admitted.

31. At some point, Alexbay and Eber Bros. Wine & Liquor Metro, Inc. had a role in the

HB 2011 Lawsuit. Alexbay Trans., Pp. 26:14-17, 181:9-10, Ex. 4.
RESPONSE: Admitted.
32. The Harris Beach lawsuits were settled. Alexbay Trans., Pp. 174:24-177:5, Ex. 4.

RESPONSE: Admitted.
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 8 of 37

Kleeberg, et al v. Eber, et al, Case No. 1:16-cv-09517 (SDNY) — (“Kleeberg Lawsuit”)

33. On December 9, 2016, Daniel Kleeberg, Lisa Stein and Audrey Hays brought suit
against Lester Eber, Alexbay, Canandaigua National Corporation, Elliot Gumaer, Eber Bros. & Co.,
Inc., Eber Bros. Wine & Liquor Corp., Eber Bros Wine & Liquor Metro, Inc., Eber-Connecticut, LLC
and Wendy Eber. Kleeberg Lawsuit, Compl., Ex. 1; Alexbay Trans., Pp. 67:13-68:16, Ex. 34.
Plaintiffs in this suit are Lester Eber’s nieces and nephew. Alexbay Trans., Pp. 67:3:12, Ex. 4.
RESPONSE: Admitted.

34. | The complaint alleged that in 2012 Lester Eber transferred all of Eber Bros. remaining
operating asset, Eber-Connecticut, LLC, to himself and concealed this from plaintiffs. Kleeberg
Lawsuit, Compl., §] 2-3, Ex. 1; Alexbay Trans., Pp. 72:17-73:22, Ex. 4.

RESPONSE: Admitted.

35. The complaint alleged that the Kleeberg Lawsuit sought damages for defendants’
fraudulent concealment of Lester Eber’s self-dealing. Kleeberg Lawsuit, Compl., 7 4, Ex. 1.
RESPONSE: Admitted.

36. The complaint alleged, under the heading “The Sham 2012 Action”, that Alexbay
“brought a sham, uncontested lawsuit in order to obtain uncontested judicial approval of Eber W&L’s
[Eber Bros. Wine & Liquor Corp.’s] shares in Eber Metro [Eber Bros. Wine & Liquor Metro, Inc.] to
Alexbay — and with them, the controlling interest in Eber-Conn d/b/a Slocum & Sons [Eber-
Connecticut, LLC].” Kleeberg Lawsuit, Compl., § 35, Ex. 1.

RESPONSE: Admitted.

37. | The complaint made allegations regarding the Alexbay 2012 Lawsuit, the financial
transactions that formed the basis of the Alexbay 2012 Lawsuit, and attached a copy of that complaint.
Kleeberg Lawsuit, Compl., {J 35-55, Ex. 1; Alexbay Trans., Pp. 78:5-7, 79:5-82:5, Ex. 4.

RESPONSE: Admitted.
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 9 of 37

38. The complaint alleged that plaintiffs first learned about Eber-Connecticut, LLC’s
transfer, via Eber Bros. Wine & Liquor Metro, Inc., to Alexbay when they learned about the HB 2014
Lawsuit. Kleeberg Lawsuit, Compl., J 61-62, Ex. 1; Alexbay Trans., Pp. 82:6-19, Ex. 4.
RESPONSE: Admitted.

39. The complaint attached a copy of the HB 2014 Lawsuit. Kleeberg Lawsuit, Compl., {
63, Ex. 1; Alexbay Trans., Pp. 82:20-83:25, Ex. 4.

RESPONSE : Admitted.

40. The complaint alleged that the HB 2014 Lawsuit’s “detailed allegations support the
conclusion that the transfer of Eber-Conn to Lester was a fraudulent conveyance and that the 2012
Action [Alexbay 2012] attempted to rubber stamp the fraudulent conveyance. But the 2012 Action
[Alexbay 2012] withheld from the court material facts indicating that Eber-Conn [Eber-Connecticut,
LLC] was worth far more than the amount of the debt that was supposedly owed to Lester.” Kleeberg
Lawsuit, Compl., § 64, Ex. 1.

RESPONSE: Admitted.

41. The complaint alleged that “additional facts indicate that the Eber-Conn [Eber-
Connecticut, LLC] transfer was fraudulent...” Kleeberg Lawsuit, Compl., § 67, Ex. 1.
RESPONSE: Admitted.

42. The complaint then explicitly incorporated the allegations in paragraphs 16-60 from
HB 2014’s complaint “as if fully set forth herein....” Kleeberg Lawsuit, Compl., § 68, Ex. 1; Alexbay
Trans., Pp. 84:6-86:17, Ex. 4.

RESPONSE: Admitted.

43. The complaint asserted 4 claims against defendants: (1) breach of fiduciary duty

predicated on the diversion of corporate assets by transferring assets to Alexbay, (2) fraudulent

concealment regarding not informing Plaintiffs about the Alexbay 2012 Lawsuit, (3) aiding and
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 10 of 37

abetting breach of fiduciary duty against Alexbay for the Alexbay 2012 Lawsuit, and (4) for an
accounting of the trust’s assets. Kleeberg Lawsuit, Compl., {§ 70-117, Ex. 1; see Alexbay Trans., Pp.
86:18-87:5, Ex. 4.

RESPONSE: Admitted.

44. On March 10, 2017, defendants Lester Eber, Alexbay, Eber Bros. & Co., Inc., Eber
Bros. Wine & Liquor Corp., Eber Bros. Wine & Liquor Metro., Inc., Eber-Connecticut, LLC and
Wendy Eber answered the original complaint. Kleeberg Ans., Ex. 2.

RESPONSE: Admitted.

45, On June 18, 2019, plaintiffs filed their third amended complaint. Kleeberg Lawsuit,
Amend. Compl., Ex. 10; Alexbay Trans., Pp. 98:15-102:18, Ex. 4.

RESPONSE: Admitted.

46. The third amended complaint alleged that the Polebridge Bowman Partners, LLC
transaction that was used to value Eber Bros. Wine & Liquor Metro, Inc. where it purchased six
percent of Eber-Connecticut, LLC, was a “roundtrip transaction with no real economic substance; in
other words, a sham.” Kleeberg Lawsuit, Amend. Compl., §§ 94, 128, Ex. 10.

RESPONSE: Admitted.

47. The third amended complaint contained multiple allegations about what the Alexbay
2012 Lawsuit alleged and its resolution. Kleeberg Lawsuit, Amend. Compl., qf] 102-112, Ex. 10.
RESPONSE: Admitted.

48. The third amended complaint contained multiple allegations regarding alternative
bases for estimating the value of Eber-Connecticut, LLC and how this information was not disclosed
in the Alexbay 2012 Lawsuit. Kleeberg Lawsuit, Amend. Compl., §§ 127-130, Ex. 10.

RESPONSE: Admitted.

49. The third amended complaint contained multiple details about the transfer of Eber

10
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 11 of 37

Bros. Wine & Liquor Metro, Inc. to Alexbay and many of the financial transactions that were the
basis for the Alexbay 2012 Lawsuit. Kleeberg Lawsuit, Amend. Compl., ff 134-156, Ex. 810.
RESPONSE: Admitted.

50. The third amended complaint again alleged that plaintiffs first learned about the
transfer of Eber-Connecticut, LLC, via Eber Bros. Wine & Liquor Metro, Inc. to Alexbay when they
learned about the HB 2014 Lawsuit, which was labeled the “fraudulent Conveyance Action.”
Kleeberg Lawsuit, Amend. Compl., {J 162-164, Ex. 10; Alexbay Trans., Pp. 107:13-108:1, Ex. 4.
RESPONSE: Admitted.

51. The third amended complaint attached a copy of the HB 2014 Lawsuit as an exhibit.
Kleeberg Lawsuit, Amend. Compl., J 164, Ex. 10; Alexbay Trans., Pp. 107:13-108:1, Ex. 4.
RESPONSE: Admitted.

52. The third amended complaint reiterated the HB 2014 Lawsuit’s “detailed allegations
support the conclusion that the transfer of Eber-CT [Eber-Connecticut, LLC] to Lester was a
fraudulent conveyance and that the Foreclosure Action [Alexbay 2012] attempted to rubber stamp the
fraudulent conveyance. But the Foreclosure Action [Alexbay 2012] withheld from the court material
facts indicating that Eber-CT [Eber-Connecticut, LLC] was worth far more than the amount of the
debt that was supposedly owed to Lester.” Kleeberg Lawsuit, Amend. Compl., § 165, Ex. 10.
RESPONSE: Admitted.

53. The third amended complaint then explicitly incorporated paragraphs 16-60 from HB
2014’s complaint “as if fully set forth herein....” Kleeberg Lawsuit, Amend. Compl., J 170, Ex. 10.

RESPONSE: Admitted.

11
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 12 of 37

54. The first count of the third amended complaint was for breach of fiduciary duty for
multiple acts of alleged misconduct, primarily including conduct related to the Alexbay 2012 Lawsuit.
Kleeberg Lawsuit, Amend. Compl., {§ 178-272, Ex. 10; Alexbay Trans., Pp. 194:3-21, Ex. 4.
RESPONSE: Denied with respect to the use of the word “primarily” to characterize the
allegations. The Third Amended Complaint speaks for itself. See QBE’s Exhibit 10. Otherwise,
admitted.

55. The second count alleged breach of fiduciary duty based on a faithless servant.
Kleeberg Lawsuit, Amend. Compl., {§ 273-293, Ex. 10.

RESPONSE: Admitted.

56. The third count alleged unjust enrichment. Kleeberg Lawsuit, Amend. Compl., J{ 294-
296, Ex. 10.

RESPONSE: Admitted.

57. The fourth count sought to set aside 7 unlawful transactions, many of which were the
basis of Alexbay 2012 Lawsuit. Kleeberg Lawsuit, Amend. Compl., {§ 297-330, Ex. 10.
RESPONSE: Denied with respect to the use of the words “unlawful” to characterize
“transactions” and “many” to characterize a quantity. The Third Amended Complaint speaks
for itself. See QBE’s Exhibit 10. Otherwise, admitted.

58. The fifth count demanded new elections for Eber Bros. & Co. and Eber Bros. Wine &
Liquor Corp. Kleeberg Lawsuit, Amend. Compl., §§ 331-342, Ex. 10.

RESPONSE: Admitted.
59. The sixth count sought a declaratory judgment that Lester Eber delayed and interfered

with Plaintiffs’ ability to establish title to Eber Bros. & Co.’s shares and that he now must take all

12
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 13 of 37

steps to enable Plaintiffs to establish title and exercising their legal rights. Kleeberg Lawsuit, Amend.
Compl., {] 343-352, Ex. 10.

RESPONSE: Admitted.

60. The seventh count asserted a claim for fraudulent concealment primarily for failing to
disclose the Alexbay 2012 Lawsuit and the transfer of the shares in Eber Bros. Wine & Liquor Metro.
Kleeberg Lawsuit, Amend. Compl., Jf 353-371, Ex. 10.

RESPONSE: Admitted.

61. The eighth count asserted a claim for aiding and abetting breach of fiduciary duty and
fraudulent concealment. Kleeberg Lawsuit, Amend. Compl., (372-377, Ex. 10.

RESPONSE: Admitted.

62. The ninth count sought an accounting of profits for all entities, including Alexbay.
Kleeberg Lawsuit, Amend. Compl., [§ 378-387, Ex. 10.
RESPONSE: Admitted.

63. The tenth count sought common law indemnification. Kleeberg Lawsuit, Amend.
Compl., {{ 388-397, Ex. 10.

RESPONSE: Admitted.

64.  Alexbay’s defense to the Kleeberg Lawsuit was that the Alexbay 2012 Lawsuit was
proper and that a valid judgment was issued in that case. Alexbay Trans., Pp. 91:8-93:15, Ex. 4.
RESPONSE: Denied with respect to the use of the word “defense” as singular. Alexbay asserted

numerous defenses to the Kleeberg Lawsuit. See QBE’s Exhibit 2.

Insurance Policy
65. QBE issued Alexbay a management liability policy with a policy period of March 31,

2016 to March 31, 2017 bearing policy number QPL0192783 (“Policy”). Policy, Ex 15. The attached

13
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 14 of 37

Policy is a true and accurate copy. Aff. Of Kevin Lawrence, Ex. 16.

RESPONSE: Admitted.

66. The relevant section of the Policy are as follows:

38 oo

THE LIABILITY COVERAGE PARTS PROVIDE CLAIMS MADE
COVERAGE, WHICH APPLIES ONLY TO CLAIMS FIRST MADE
AGAINST THE INSUREDS DURING THE POLICY PERIOD. THE LIMIT OF
LIABILITY TO PAY JUDGMENTS OR SETTLEMENT AMOUNTS SHALL
BE REDUCED AND MAY BE EXHAUSTED BY PAYMENT OF DEFENSE
COSTS. PLEASE READ THIS POLICY CAREFULLY.

2k As

Vill. TREATMENT OF RELATED CLAIMS

All Related Claims shall be deemed a single Claim first made during the policy
period in which the earliest of such Related Claims was either first made or deemed

to have been first made in accordance with Section V. REPORTING above.
2k 2K ok

XXII. GLOSSARY

X.

38K

O. Related Claims means all Claims based upon, arising out of or resulting
from the same or related, or having a common nexus of, facts, circumstances or
Wrongful Acts.

2K

The Solution for Directors & Officers and Entity Liability
Coverage Part Declarations

KEK
THIS COVERAGE PART PROVIDES CLAIMS MADE COVERAGE,
WHICH APPLIES ONLY TO CLAIMS FIRST MADE AGAINST THE
INSUREDS DURING THE POLICY PERIOD. THE LIMIT OF LIABILITY
TO PAY JUDGMENTS OR SETTLEMENT AMOUNTS SHALL BE
REDUCED AND MAY BE EXHAUSTED BY PAYMENT OF DEFENSE
COSTS. PLEASE READ THIS POLICY CAREFULLY.

A

The Solution for Private Company
Directors & Officers and Entity Liability
Coverage Part

In consideration of the payment of the premium and subject to the General Terms
and Conditions, the Insurer and the Insureds agree as follows:
26 ok

GLOSSARY

A. Claim means:

14
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 15 of 37

1. With respect to Insuring Clauses A and B, any investigation, evidenced by any
written document, including a subpoena, target letter or search warrant, against
an Insured Person for a Wrongful Act; and

2. With respect to Insuring Clauses A, B and C:

(a) A written demand for monetary or non-monetary (including injunctive) relief,
including demands for arbitration, mediation, waiving or tolling of a statute
of limitations or Extradition;

(b) A civil or criminal proceeding, evidenced by: (i) the service of a complaint or
similar pleading in a civil proceeding; or (ii) the filing of an indictment,
information or similar document or an arrest in a criminal proceeding; and

(c) A formal administrative or regulatory proceeding, evidenced by the filing of
a formal notice of charges or the entry of a formal order of investigation,

against an Insured for a Wrongful Act, including any appeal therefrom.

The time when a Claim shall be deemed first made for the purposes of this Coverage
Part shall be the date on which the Claim is first made against, served upon or
received by the Insured or the applicable notice or order is filed or entered.

ok a 3

J. Wrongful Act means:

1. Any error, misstatement, misleading statement, act, omission, neglect, or breach of
duty committed, attempted, or allegedly committed or attempted by: (a) an Insured
Person in his capacity as such; or (b) by a Company; or

2. Any other matter claimed against an Insured Person solely by reason of serving in

his capacity as such.
a8 28

POLICY NUMBER: QPL0192783
Effective Date of Endorsement: March 31, 2016 QBBPP-2097 (05-14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY.

SPECIFIC LITIGATION EXCLUSION

3s 2 oe

No coverage shall be provided for any Loss in connection with any Claim made
against any Insured based upon, arising out of or resulting from any notice,
litigation, investigation, prosecution, adjudication, or proceeding described below
(“Litigation”).

All matters identified on AIG Loss Run Report Dated March 2, 2016;
PBGC complaint filed against Eber Bros. Case 6:15-cv-06283

15
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 16 of 37

All other terms and conditions of this Policy remain unchanged.
RESPONSE: Admitted.
67. The AIG Loss Run Report Dated March 2, 2016 (“Loss Runs”) identified the HB 2011,
HB 2014, and PBGC lawsuits. Loss Runs, Ex. 17; Alexbay Trans., Pp. 143:5-21, 144:14-22, 145:20-
24, Ex. 4. The attached Loss Runs are a true and accurate copy Aff. Of Kevin Lawrence, Ex. 16.
RESPONSE: Admitted.
68. On February 14, 2017, QBE denied coverage for the Kleeberg Lawsuit. Ltr, Ex. 18.
The attached letter is a true and accurate copy. Aff. Of Kevin Lawrence, Ex. 16.
RESPONSE: Admitted.
ADDITIONAL MATERIAL FACTS
1. Lester Eber’s loans, which formed the basis of the Alexbay lawsuit, prevented the
liquidation of the Eber family business. See Excerpts of Transcript of Alexbay LLC,
attached hereto as Exhibit 1.
2. The allegations set forth in the 2014 Harris Beach Lawsuit were based on speculation and

assumptions. See QBE’s Exhibit 12, at Exhibit.

THE PLAINTIFF,

/s/ Anne Murdica
Anne Murdica (ct30541)
Secor, Cassidy & McPartland, P.C.
41 Church Street
Waterbury, CT 06702
Phone: 203-757-9261
Fax: 203-756-5762
Email: amurdica@ctlawyers.com

16
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 17 of 37

CERTIFICATION

THIS IS TO CERTIFY that a copy of the foregoing, and all attachments and exhibits appended
thereto, was sent on this date via U.S. Mail or electronically delivered to all counsel and self-
represented parties of records and that written consent for electronic delivery was received from all
counsel and self-represented parties of record who were electronically served:

Attorney Michael F. Lettiero
Gerber Ciano Kelly Brady, LLP
175 Capital Boulevard, Floor 4
Rocky Hill, CT 06067

November 5, 2019

/s/ Anne Murdica
Anne Murdica
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 18 of 37

Exhibit 1
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 19 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

10

13

14

15

16

17

18

19

20

21

22

23

24

25

 

il

12

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Case No.: 18-cv-00423-VAB
mma a
ALEXBAY LLC, :
Plaintiff :
VS
QBE INSURANCE CORPORATION,
Defendant :
~ 8 ee ee ee ee ee HX

Deposition of LESTER EBER (on behalf of
Alexbay) taken at the offices of Gerber Ciano Kelly
Brady, LLP, 175 Capital Blvd., 4th Floor, Rocky
Hill, Connecticut, before Clifford Edwards, LSR,
Connecticut License No. SHR.407, a Professional
Shorthand Reporter and Notary Public, in and for the
State of Connecticut on August 6, 2019, at 10:05

a.m.

 

 

www.huseby.com

Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 20 of 37

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on. 08/06/2019

APPEARANCES:
ON BEHALF OF THE PLAINTIFF:

ANNE MURDICA, ESO.

THOMAS G. PARISOT, ESQ.

SECOR, CASSIDY & MCPARTLAND, P.C.
41 Church Street

Waterbury, CT 06702

203.757.9261
amurdica@ctlawyers.com
TGP@ctlawyers.com

ON BEHALF OF THE DEFENDANT:

MICHAEL F. LETTIERO, ESQ.
GERBER CIANO KELLY BRADY, LLP
175 Capital Boulevard, Floor 4
Rocky Hill, Connecticut 06067
mlettiero@gerberciano.com

 

 

www.huseby.com

a

Huseby, Inc. Regional Centers
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

800-333-2082

Page 2

va
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 21 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

STIPULATIONS

IT IS HEREBY STIPULATED AND AGREED by and
between counsel representing the parties that each
party reserves the right to make specific objections
at the trial of the case to each and every question
asked and of the answers given thereto by the
deponent, reserving the right to move to strike out
where applicable, except as to such objections as

are directed to the form of the question.

IT IS FURTHER STIPULATED AND AGREED by and
between counsel representing the respective parties
that proof of the official authority of the Notary

Public before whom this deposition is taken is

waived.
IT IS FURTHER STIPULATED AND AGREED by and

between counsel representing the respective parties
that the reading and signing of this deposition by

the deponent is not waived.

IT IS FURTHER STIPULATED AND AGREED by and

between counsel representing parties that all

defects, if any, as to the notice of the taking of

the deposition are waived.

Filing of the Notice of Deposition with

the original transcript is waived.

 

 

www.huseby.com

800-333-2082

Huseby, Inc. Regional Centers
Page 3

Charlotte ~ Atlanta ~~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 22 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 INDEX OF EXAMINATION

2 PAGE

3 DIRECT EXAMINATION BY MR. LETTIERO 7

4 CROSS-EXAMINATION BY MS. MURDICA 174

5 REDIRECT EXAMINATION BY MR. LETTIERO 176

6

7 INDEX OF EXHIBITS

8 Defendant's PAGE
9 No. 1, Document 9

10 No. 2, Complaint by Harris Beach vs. Eber

11 Brothers Wine and Liquor Corporation

12 filed on September 23rd 2011 23

13 No. 3, complaint by Alexbay vs. Eber Brothers

14 Wine and Liquor Corporation, Southern

15 Wine and Spirits of America, Inc.,

16 Eber Brothers Wine and Liquor Metro,

17 Inc., and John Does 1 through 10 27

18 No. 4, An Affidavit of Lester Eber in

19 Support of a Motion for Judicial

20 Determination in the Alexbay Case Al
21 No. 4A, Last Page of Exhibit 4 Including

22 Signature 65
23

24

25

 

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 4
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 23 of 37

 

 

 

 

 

 

 

 

 

 

 

 

 

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

INDEX OF EXHIBITS

 

 

1
2 (continued)
3
4 Defendant's PAGE
5 No. 5, Lawsuit Filed by Harris Beach in 2014
6 Against Eber Brothers Wine and Liquor
7 Corp; Alexbay, f/k/a Lester Eber, LLC;
8 Eber Brothers Wine and Liquor Metro;
9 and Eber-Connecticut, LLC 46
10 No. 6, Lawsuit Filed by Daniel Kleeberg,
11 Lisa Stein, and Audrey Hayes 65
12 No. 7, Copy of the Third Amended Complaint
13 in the Kleeberg Lawsuit 93
14 No. 8, Complaint Filed by the Pension
15 Benefit Guaranty Corporation Against
16 Eber Brothers Wine and Liquor Corporation 110
17 No. 9, Defendant's Reply and Further Support
18 of its Motion for Summary Judgment in
19 the Pension Benefit Guaranty Litigation 117
20 No. 10, Lawsuit of the Pension Benefit
21 Guaranty Corporation Against Eber
22 Brothers 122
23
24
25
www.huseby.com Huseby, Inc. Regional Centers 500-335-2082
ag

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San F rancisco
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 24 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

1 INDEX OF EXHIBITS

2 (cont inued)

4 Defendant's PAGE

5 No. 11, Letter from Bond, Schoeneck &
6 King Dated January 29, 2015 127

7 No. 12, February 14, 2017 Letter From QBE

8 to Alexbay 134

 

9 No. 13, Complaint by Alexbay versus

10 QBE Insurance Corporation 155
11 No. 14, Copy of the Policy that OBE

12 Allegedly Issued to Alexbay 157

13

 

14

15 (Reporter's Note: Exhibits retained by Mr.
16 Lettiero.)

17

18

19

 

20
21
22
23
24
25

 

 

 

 

 

 

 

 

 

 

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 6
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 25 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

LESTER EBER
of 30 Corporate Drive, North Haven, Connecticut
06473, having first been duly sworn, deposed and

testified as follows:

DIRECT EXAMINATION

BY MR. LETTIERO:

Q Good morning, Mr. Eber. I'm going to
make sure I am going to pronounce that correctly the
whole time. Thank you for coming in today. So

today we are going to be deposing you in the matter

of Alexbay vs. QBE.

Do you understand that?

A Yes.

Q Okay. And so I'm going to give you a
couple rules just so we are clear about how the
deposition will proceed today. If you do not
understand my question, please let me know.

If you don't say anything, I'm going to I
assume that you understood what I asked; Okay?

A (The witness nods head.)

Q As you can tell, a court reporter is

taking down everything you say, so please answer

audibly.

 

 

www.huseby.com

800-333-2082

Huseby, Inc. Regional Centers
Page 7

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 26 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 A Well, they're -- in here, you see the

2 different amounts of notes of money that I lent the
3. company.

4 Q Okay.

5 A To lent Eber Wine and Liquor and

6 different entities along the way to keep them out of

7 liquidation.

8 Q Okay. So let's just -- I want to make

9 sure I understand this.

10 At the time this lawsuit was filed, did
lil Alexbay have an ownership interest in Eber Brothers

12 Wine and Liquor Metro?

13 Because earlier today, we talked about
14 how Alexbay owns Eber Brothers Wine and Liquor

15 Metro; correct?

16 A Well, it -- it -- it does -- it does have
17 a relationship now. It did -- it -- the money was
18 lent to Eber Brothers Metro or Eber Wine and Liquor.
19 I can't remember which entity. And then Alexbay

20 foreclosed on those loans to protect the money that
21 was owed.

22 Q Okay. So let me just give a -- try to

23 summarize that.

24 You, Lester Eber, loaned money to the

25 entities named in this suit?

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 29
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 27 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

 

 

 

1 Q Okay. Which would include Alexbay?
2 A It would include you, if he was alive.
3 Q Well, I hope he wouldn't have much to say
4 about me, but understood.
5 We talked about Eber Brothers and
6 Company, Eber Brothers Wine and Liquor Corporation,
7 Eber Brothers Wine and Liquor Metro, Eber Brother,
8 Eber-Connecticut, and Wendy Eber.
9 Now, at the time this lawsuit was filed,
10 it was filed in 2016; correct?
1i A Yes.
12 Q Alexbay owned Eber-Metro, and through
13 Eber-Metro, Eber-Connecticut; correct?
14 A Yes.
15 Q Okay. What was the basis of the claims
16 by Kleeberg, Stein, and Hayes?
17 A Fiduciary duties regarding the trust.
18 Q Okay. Could you be more specific?
19 What were they claiming?
20 What about the fiduciary duties and the
21 trust?
22 A They are contesting what the trust --
23 that the trust should have notified them as
24 potential beneficiaries, but under my father's will,
25 it wasn't necessary.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 70
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 28 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 Was that Eber-Connecticut?
2 A Yes.
3 Q Okay. So -- and they don't -- I don't

4 believe they define Eber Brothers any more

5 specifically than this.

6 Does this paragraph refer to the transfer
7 of the ownership of Eber-Connecticut in 2012?

8 A I think it refers to that there was a

9 change in ownership that, because of -- the company
10 was facing liquidation, and I had lent it

11 considerable amounts of money --

12 Q Uh-huh.
13 A -- paid off many, many obligations that I

14 was not personally liable for, and I was protecting

15 the money that I was owed.

16 Q But --
17 A And that's what it was all about.
18 Q Okay. But the specific transfer at issue

19 here, the distributorship in Connecticut, does that
20 refer, to your knowledge, to Eber-Connecticut?
21 A Yeah, the distributorship in Connecticut

22 is Eber-Connecticut. There isn't anything else.

 

 

 

23 Q Okay. That's what I -- I want to be

24 clear.

25 There's no other Eber entities that
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 73
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 29 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 Brothers --

2 A Yeah.

3 Q -- Wine and Liquor Metro.

4 A That's correct.

5 Q Okay. So would paragraph 36 of Exhibit 6

6 refer to the lawsuit in Exhibit 3?

7 A Yeah. It's -- it's -- yes.

8 Q Okay. Well, you mentioned something

9 about this referencing the lawsuit where Southern
10 was paid off some debts.
11 Is that a separate lawsuit or are you

12 thinking of the same one as Exhibit --

13 A It's the same one --

14 Q Okay.

15 A -- that they acknowledged that they got
16 paid --

17 Q Okay.

18 A -- for everything. I paid -- we paid

19 them off for all the monies they lent us.

20 Q Okay. All right.
21 A Otherwise, it would have been liquidated.
22 Q Okay. And that all was addressed in

23 Exhibit 3, the Alexbay lawsuit, in 2012?

 

 

 

24 Exhibit 3 in your hand.
25 A Yes.
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 78
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 30 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 Q Uh-huh.

2 A And I -- there's checks and everything to
3. back it up.

4 Q Understood.

5 A It's all legitimate monies that were

6 loaned, and if it wasn't loaned, the company would

7 have been liquidated.

8 Q Understood. Are -- these transactions in
9 paragraph 49, do you know whether they are the same
10 or similar to the ones alleged, that Alexbay itself
li alleged, in 2012?
12 A No.
13 Q Okay. If we look back at Exhibit No. 3,
14 page 3 paragraph 9.
15 A Yeah. Yes.
16 Q That talks about a loan on or about

17 October 1, 2002, in the amount of $575,895?

 

18 A Yes.
19 Q Okay. Is that loan the same as alleged

20 in paragraph 49A of Exhibit 6?

21 A Yes.

22 Q Okay. Is there any reason to believe

23 that the rest of these transactions in paragraph 49
24 of Exhibit 6 are not allegations that were taken

25 directly from Alexbay 2012, the complaint in that

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 81
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 31 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 Q And Eber-Connecticut have counsel?

2 A Yes.

3 Q Are they the same counsel for --

4 A Yes.

5 Q Okay. Well, let me finish my question.
6 The same counsel for Alexbay, Eber-Metro,

7 and Eber-Connecticut?

8 A Yes.

9 Q Okay. So those three entities have a

10 defense.

11 What is the basis of Alexbay's defense in

12 this lawsuit?

13 A The judgment that they got that this was
14 fine, that there was -- that this was nothing out of
15 the ordinary. It was a collection case. I mean, it
16 was to protect the money that was lent to the

17 company that it didn't go into liquidation.
18 Q So it -- so the judgment that Alexbay got

19 as a result of the lawsuit it filed in 2012, you are
20 referencing?

21 A Yes.
22 Q Okay. And that that was a valid

23. judgment; correct?

 

 

 

24 A Yes.
25 Q That's your position?
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 91
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 32 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 Okay.

2 A Well, you have a judicial determination

3. in the New York State Supreme Court.

4 Q Okay. Are there any other arguments that
5 Alexbay has been making in defense of this lawsuit?

6 A I'm sure there are. I can't remember

7 them at this time.
8 Q Is the primary argument that the Alexbay

9 2012 lawsuit was valid and just?

10 A That's one of them.

11 Q One of them.

12 What's the main argument?

13 What's the main defense?

14 A That the company would have been

15 liquidated and there would be nothing to defend or
16 nothing for anyone if I hadn't stepped up and

17 personally given them the money.

18 Q That being Eber Wine and Liquor Corp.?
19 A All of them.
20 Q All of them.
21 So the argument is that Eber Wine and

22 liquor Corp., Eber Brothers, Eber-Metro, and
23 Eber-Connecticut would have been insolvent unless
24 you loaned money to the entities as alleged in

25 Alexbay 2012?

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 92
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 33 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 A I don't agree with it.
2 Q I know you don't agree with it. But this

3 is attacking the conveyance --

4 A I told you. I do not agree with it.

5 That's my answer.

6 Q Well, that's not -- that doesn't answer

7 my question, though.

8 The question is, this paragraph, 56 and

9 57, discuss the conveyance of Eber-Metro shares to
10 Alexbay; correct?

11 A That's what it says.

12 Q Okay. And that was done in the Alexbay
13) 2012 lawsuit; correct?

14 A The shares were -- were conveyed, but you
15 are trying to tie in something that's not there.

16 I'm not -- I don't agree with your reasoning or what
17 you are doing. So you can assume whatever you want.
18 Q No, I'm not -- I'm not trying to assume
19 anything. I'm not trying to assume anything. But

20 we talked about before --

21 A You are trying to tie in something that
22 isn't there. This was done in good faith to keep a

23 company from going into liquidation.

 

 

 

24 Q Okay.
25 A And you are trying to tie me into a
www.huseby.com Huseby, Inc. Regional Centers 800-333-2082

Charlotte ~ Atlanta ~~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 96
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 34 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 was not made in good faith, what was Alexbay's

2 defense to that claim?

3 A That it wasn't true.

4 Q Was it that the Alexbay lawsuit was in
5 good faith?

6 Was --

7 A Yes. It was -- it was to prevent -- to
8 prevent liquidation of the company.

9 Q Understood.

10 A If that happened, then you wouldn't have
1i you or your insurance company or anyone.

12 Q Understood.

13 A It would be liquidated. There wouldn't

14 be any Eber-Connecticut.

15 QO Understood. So let's look at what's been

16 marked Exhibit 7.

17 A Exhibit 7?
18 Q Uh-huh.
19 Then you look at this document, are you

20 aware that a third complaint had been filed in the

21 Kleeberg lawsuit?

22 A Yes.

23 Q Okay. Now, have you looked at the third
24 amended complaint in the Kleeberg lawsuit before?

25 A I don't remember it but I've looked at

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco Page 98
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 35 of 37

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on.08/06/2019

DEPOSITION ERRATA SHEET

Page No. /@ Line No.”] Change to: CF am |
VPresidest of Ebec- metro
Reason for change: |
Page No. JF Line No. «4 Change to: =f agute
Qive You an exact ate,
Reason for change:
Page No. dw Line No. {J Change to: Yes, Alexlny
and. Metco
Reason for change:
Page No. QS Line No. (g change to: this o
determiwaton oF Commectial
Reason for change: |
Page No. AS Line No. {lp Change to: been May
oF Jol,

Reason for change:

Page No. loz Line No. (4 Change to: ib —_* paid,

Reason for change:

 

 

 

 

 

 

 

SIGNATURE: LE EL. pare: J// /7

NAME: LESTER EBER

 

 

www.huseby.com

800-333-2082

Huseby, Inc. Regional Centers
Page 181

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco

 
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 36 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

 

 

 

1 DEPOSITION ERRATA SHEET

2 Page No. /O0lo Line No. J Change to: Yes Elec:

3 Metro LLO was a diferent Compe thas Dhec Nerratne.
4 Reason for change:

5 Page No. /((p Line No. Q| Change to: OSFshoot Lom |

6 Dlowm. Tr js oFSilieted Company

7 Reason for change:

 

 

8 Page No. Line No. Change to:

 

10 Reason for change:

 

 

 

ll Page No. Line No. Change to:

12

 

13 Reason for change:

 

14 Page No. Line No. Change to:

P15

 

16 Reason for change:

 

 

17 Page No. Line No. Change to:

18

 

 

 

19 Reason for change:

 

 

20
21

22 . |

23 SIGNATURE: Lato Ch. pate: J//¢ } 17

 

24 NAME: LESTER EBER

25

 

 

 

 

www.huseby.com Huseby, Inc. Regional Centers 800-333-2082
Page 182

Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston.~ San Francisco

 
Case 3:18-cv-00423-VAB Document 47 Filed 11/05/19 Page 37 of 37

ALEXBAY LLC vs QBE INSURANCE CORPORATION
Lester Eber on 08/06/2019

 

1 JURAT
2
3 I have read the foregoing 179 pages and hereby

4 acknowledge the same to be a true and correct record

5 of the testimony.

 

6

7

8 a
, Lik Ekin
10 LESTER EBER
11

12 Subscribed and sworn to
3) Lester € ber

14 Before me this qth day of September ,

15 2019.
16
17

18

- pray hoy —~

21 Notary Public
22 My Commission Expires: | 18/2023

23 KAREN E. KEEGAN,
NOTARY PUBLIC-STATE OF NEW YORK
No, “01KE6239535 "
Qualified i in- Suffolk County
My Commission Expires 04- 18- 2023

24
25

 

 

 

www.huseby.com oo Huseby, Inc. Regional Centers 800-333-2082
Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston~ San Francisco _ Page 180

 
